            Case 2:16-cv-08087-KSH-JAD Document 80 Filed 03/04/20 Page 1 of 2 PageID: 910
                                              S TORZER & A SSOCIATES
                                                    A PROFESSIONAL CORPORATION

ROMAN P. STORZER

SIEGLINDE K. RATH*                                                                                       BALTIMORE OFFICE:
                                                    1025 CONNECTICUT AVENUE, NORTHWEST
BLAIR LAZARUS STORZER**                                                                               9433 COMMON BROOK ROAD
ROBIN N. PICK***                                            SUITE ONE THOUSAND
SARAH E. CHILD****                                        WASHINGTON, D.C. 20036                              SUITE 208
   * Admitted in Maryland & N.J.                                                                       OWINGS MILLS, MD 21117
  ** Admitted in D.C., Maryland & Illinois                    (202) 857-9766
 *** Admitted in California & Maryland                   FACSIMILE: (202) 315-3996                         (410) 559-6325
**** Admitted in D.C. & N.Y                                                                           FACSIMILE: (202) 315-3996
OF COUNSEL                                                W W W .S T O R Z E R L A W .C O M
ROBERT L. GREENE†
JOHN G. STEPANOVICH††
 †   Admitted in N.Y.
††   Admitted in Virginia, N.Y. & Ohio (inactive)




                                                                                      March 4, 2020

                 VIA ECF

                 The Honorable Joseph A. Dickson
                 United States Magistrate Judge
                 Martin Luther King Building & U.S. Courthouse
                 50 Walnut Street
                 Newark, New Jersey 07101

                           Re:      Valley Chabad Inc. v. Borough of Woodcliff Lake et al.,
                                    Civil Action No. 2:16-cv-8087 (JLL) (JAD)

                                    United States v. Borough of Woodcliff Lake et al.,
                                    Civil Action No. 2:18-cv-10511 (JLL) (JAD)

                 Dear Judge Dickson,

                        I am writing to you on behalf of all the parties in the above-referenced consolidated
                 matters.

                         The parties in the private action have reached an impasse with respect to one of the
                 terms in the Settlement Agreement and Consent Order in the private action. The parties to
                 the United States’ action are close to finalizing a proposed consent order, but the United
                 States would not agree to a global settlement of this matter with the proposed term in the
                 private settlement documents. In both actions, the parties have continued to work together
                 in good faith since the last settlement conference and have otherwise largely reached
                 agreement when reducing the material terms to writing.
Case 2:16-cv-08087-KSH-JAD Document 80 Filed 03/04/20 Page 2 of 2 PageID: 911



            On behalf of all parties, we therefore respectfully seek the Court’s assistance with
   this matter and request that your Honor schedule a settlement conference, with counsel and
   their clients, before the Court.

                                                 Respectfully submitted,



                                                 Robin Pick, Esq.



   cc: All counsel of record (via ECF)




                                                2
